This Consulting Agreement (“Agreement”) is made by and with Cantone Asset Management, LLC, an independent consultant, principally doing business at 439 Wrighter Lake Road, P.O. Box 43, Thompson, Pennsylvania18465 (“Consultant”), and AMDL, Inc. (“Client”) of 2492 Walnut Avenue, Suite 100, Tustin, CA 92780.This Agreement is effective on September 9, 2009. 1.Services.The Consultant shall provide to the Client the services set forth in accordance with the terms and conditions contained in this Agreement (“Services”).The Client is engaging the Consultant for the purpose of providing guidance and advice related to negotiating the terms of Client’s outstanding Series1 and Series2 Senior Notes, including but not limited to a potential (shareholder approved) debt for equity swap that may include outstanding principal and interest on the Series1 and Series 2 Senior Notes.The Consultant shall continue providing services to assist the client with coordination with the holders of the Series1 and Series2 Senior Notes until they are retired or paid in full. 2.Term.The term of this Agreement shall commence on the date written above.Subject to paragraph 8 hereof, this Agreement shall remain in force for an initial period of 12 months (the “term”). 3.Compensation for Services Rendered (a)Client agrees to pay Consultant for these Services in two manors: Monthly consulting fees of US$12,000 per month for a period of twelve (12) months (the “Fee Schedule Payments”) and issue to Consultant a five (5) year Warrant to purchase 200,000 shares of Client’s Common Stock at an exercise price of US$0.61 per share (the “Warrant”).The Common Stock underlying the Warrant will be registered in a future S-1 or S-3 registration statement, which will be filed on or before January 31, 2010.A separate warrant agreement will be provided to the Consultant.Client and Consultant enter into this Agreement with the understanding that this Agreement must be approved by Client’s Board of Directors, whose approval is not anticipated to be withheld.Consultant understands and agrees that the issuance of the Warrant is subject to the prior listing approval of the NYSE Amex and that exercise of the Warrant is further conditioned on such listing approval being obtained.The form of the Warrant is attached hereto as Exhibit “A.” (b)Client agrees to pay Consultant the Fee Schedule Payments as set forth above; provided, however, the Fee Schedule Payments shall only commence after Client completes at least a US$2 million financing (anticipated in late September 2009). (c)The Client may, solely at its discretion, reimburse the Consultant for any normal business expenses incurred in providing the Services, including, but not limited to, travel. 4.Nature of Relationship.The Consultant is an independent contractor and shall not be deemed to be an employee of the Client for the purposes of any employee benefit programs, income tax withholding, FICA taxes, unemployment benefits or otherwise. 5.Confidentiality. (a)“Confidential Information” under this Agreement includes all written material treated as proprietary or confidential by a disclosing party that, at the time of disclosure, is marked “proprietary” or “confidential” or bears a marking or legend of like import restricting its use, copying, or dissemination, or is identified as being confidential in a letter or other written communication sent to a receiving party prior to or contemporaneously with disclosure to such receiving party.Any such information that is another form when disclosed, such as oral or visual, shall be treated as Confidential Information only if and to the extent the disclosing party creates a written record of the disclosure by identifying the disclosure in a letter or other written communication sent to the receiving party, and delivers such written record to the receiving party promptly, but in no event more than thirty (30) days after the disclosure to the receiving party. AMDL, Inc. 2492 Walnut Ave., Suite 100, Tustin, CA 92780
